COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE INTEREST OF L. A-K., A                 §               No. 08-18-00066-CV
  CHILD,
                  Appellant.                    §                 Appeal from the

                                                §                388th District Court

                                                §             of El Paso County, Texas

                                                §              (TC# 2015DCM8567)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s pro se third motion for extension of time within which

to file the brief until October 10, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Mr. Rudolph Ahuma-Kodjo the Appellant, prepare the

Appellant’s pro se brief and forward the same to this Court on or before October 10, 2018.


              IT IS SO ORDERED this 11th day of September, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.